Title: From Thomas Jefferson to George Jefferson, 21 September 1803
From: Jefferson, Thomas
To: Jefferson, George


          
            
              Dear Sir
            
            Monticello Sep. 21. 03.
          
           Tomorrow I leave this for Washington. on the 6th. instant I drew on you for 600 D. paiable to Dabney Carr, and this day I have drawn on you in favor of Joel Yancey for 375 D. & of Thos. Carr for 408 D. 55 c. these two [last] will probably be presented towards the close of the month & are paiable at sight. yesterday I drew on you in favor of Craven Peyton for 213 D. 33 c paiable at 30 days . in the first week of the ensuing month I shall remit a sum to you sufficient with what will remain in your hands to authorise a draught then to be made of [500. D]
          Mr. Fitz, who is going [out?] a surveyor to Natchez, [will] send to your care a box containing his instruments, books &c. addressed to Isaac Briggs at the Natchez, which you will oblige me by putting into the best channel of conveyence you can adopt.   Mr. John H. Craven, who rents my farms here & my negroes, is [setting] up a boat for the carriage of his own produce to Richmond. as this will be conducted by my own negroes, I would hereafter give him a preference in bringing whatever may be in your hands for me when his boat is down. at other times mr Higginbotham’s boat to be preferred as heretofore. Accept my affectionate salutations.
          
            
              Th: Jefferson
            
          
          
            P.S. the articles mentd in yours of the 14th. to be  [taking?] by a waggon are not yet heard of.
          
        